Citation Nr: 1828510	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-35 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for left ankle sprain status post ligament repair and reconstruction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1982 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (20 percent) rating for the Veteran's left ankle disability, effective September 8, 2009.  Thereafter, a November 2016 rating decision granted a temporary total (100 percent) rating based on convalescence, effective November 12, 2008, and assigned a 20 percent rating effective from March 1, 2009, based on clear and unmistakable error in the December 2009 rating decision.  

The issue of entitlement to service connection for a right knee disability secondary to the service-connected left ankle disability has been raised by the record in an April 2018 VA Form 21-4138.  The Board acknowledges the Veteran's statement acknowledging that he has not yet file a proper claim in this regard.  However, the matter is referred to the AOJ for appropriate action, including sending the Veteran a VA Form 21-526EZ to submit a claim for service connection for a right knee disability, if desired.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in October 2009.  Since that examination, he has undergone left ankle surgery in January 2010, June 2017 and February 2018.  In March 2018 correspondence, the Veteran's representative asserted that the Veteran's left ankle disability has worsened in severity since the last examination, and requested a new examination to determine the current severity of the Veteran's left ankle disability.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  Inasmuch as the Veteran has identified continuous treatment at the Georgetown University Hospital, including four surgeries for his left ankle in November 2008, January 2010, June 2017 and February 2018, of which the November 2008 and January 2010 operative reports are not of record.  In addition, the Veteran has indicated he has received physical therapy for his left ankle from A.N., records of which are not associated with the Veteran's claims file.  See November 2010 Veteran statement; see also February 2018 private treatment record (indicating the Veteran was trying left ankle physical therapy).  Therefore, any outstanding private treatment records, including from Georgetown University Hospital and physical therapy treatment records, during the appeal period should be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to specifically include from Georgetown University Hospital and all physical therapy treatment records.  The records should include evidence of treatment leading up, of, and since left ankle surgeries in November 2008, January 2010, June 2017 and February 2018, including the November 2008 and January 2010 operative reports.  

2. Then schedule the Veteran for a VA examination to determine the current severity of his left ankle sprain status post ligament repair and reconstruction.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner.  All necessary tests should be conducted and all findings reported in detail.

3. After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claim, to include the Veteran's potential entitlement to temporary total ratings following his January 2010, June 2017 and February 2018 left ankle surgeries.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






